Citation Nr: 1455248	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-08 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the monthly amount withheld of $764.00 beginning on May 1, 2009, for recoupment of $40,671.17 that the Veteran received as disability severance pay when discharged from the Temporary Disabled Retirement List (TDRL) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel





INTRODUCTION

The Veteran served on active duty from March 1993 to September 1996 and from November 1997 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from action taken in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, proposing to reduce the Veteran's compensation payments based on his receipt of disability severance pay.  

As the Veteran was scheduled for a videoconference hearing before a member of the Board on February 28, 2012 but did not report, and no good cause has been shown.  Therefore, his request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1. The Veteran received disability severance pay in the amount of $40,671.17, after Federal taxes were paid, for his diabetes mellitus type II (DM), which occurred during his active duty service.

2. Service connection has been in effect for DM since December 30, 2003, with a 40 percent disability rating.


CONCLUSION OF LAW

Recoupment of the Veteran's severance pay, by withholding a monthly amount equal to his payment for DM from his VA disability compensation, was warranted.   10 U.S.C.A. §§ 1174, 1212 (West 2002 & Supp. 2013); 38 C.F.R. § 3.700(a)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that recoupment of his severe pay should be less than 40 percent per month because of financial hardship, as he could lose his home if the full amount is taken out each month.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) (West 2002).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id. ; see also 38 C.F.R. § 3.700(a)(3) (2014). 

However, no deduction may be made "in case of disability severance pay received by a member for a disability incurred in line of duty in a combat zone or incurred during performance of duty in combat-related operations as designated by the Secretary of Defense."  10 U.S.C.A. § 1212(d) (West 2002).
The Board notes that 10 U.S.C.A. § 1174(h)(2) is qualified by 10 U.S.C.A. 
§ 1212(c), which states that prior to the initial determination of the degree of disability, recoupment will be at the full monthly compensation rate payable for the disability or disabilities for which severance pay was granted.  Following initial determination of the degree of disability, recoupment shall not be at a monthly rate in excess of the monthly compensation payable for that degree of disability.  10 U.S.C.A. § 1212(c) (West 2002).

Under 38 C.F.R. § 3.700(a)(5)(i), "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i).

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746  (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996). 

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a Veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

Service connection had been established effective December 30, 2003 for DM, evaluated as 40 percent disabling.

An August 2003 Physical Evaluation Board report indicates that the Veteran was diagnosed with DM of intermediate type and that this was considered an unfit condition.  The disability did not result from a combat-related injury as defined by 26 U.S.C. § 104(b)(3) (2003).  It was recommended that the Veteran be separated with severance pay from TDRL.  

In February 2009, the RO sent the Veteran a letter noting that VA had received information from The Defense Finance and Accounting Service that, effective September 5, 2008, the Veteran had been released from TDRL and issued disability severance pay in the amount of $54,444.00.  Because Federal income tax had been withheld, VA was to recoup $40,671.17.  The RO stated that, after this amount is paid back, the Veteran would start receiving his full VA compensation.  

The February 2009 letter informed the Veteran that, beginning May 1, 2009, $730.00 per month would be withheld for recoupment, leaving the Veteran $243.00 per month.  VA sent the Veteran a letter in May 2009 informing him that, based on revised calculations taking additional dependent children into consideration, $764.00 per month would be withheld for recoupment, effective May 1, 2009, leaving the Veteran $283.00 per month.

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of VA. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The Board notes that both the VA General Counsel and the Court have addressed the issue of recoupment of military severance pay.  See VAOPGCPREC 14-92 (holding that section 1174 clearly and unambiguously requires that the severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment.) 

While it is unfortunate that recoupment of the amount in question may have created a financial hardship for the Veteran, the Board is bound by the law, and this decision is dictated by the applicable statutes and regulations.  Moreover, the Board is without authority to grant benefits or, in this particular case, preclude withholding them as a matter of law.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As VA did not have any discretion in the recoupment of disability severance pay, the Board finds that Veteran has failed to state a claim upon which relief may be granted, and that the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must, therefore, be denied by operation of law.


ORDER

The $764.00 monthly amount withheld from the Veteran's compensation beginning on May 1, 2009, for recoupment of $40,671.17 that the Veteran received as disability severance pay when discharged from TDRL, was proper; thus the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


